Exhibit 10.3

 

PROMISSORY NOTE

 

US $500,000.00

January 16, 2018

 

                             FOR VALUE RECEIVED, ZERO GRAVITY SOLUTIONS, INC., a
Nevada corporation, its successors and assigns (“Maker”), here-by promises to
pay to the order of Rio Vista Investments, LLC, or its successors or assigns
located at 2200 Corporate Blvd., NW, Suite 400,  Boca Raton, FL 33431 (“Payee”),
the principal amount of FIVE HUNDRED THOUSAND UNITED STATES DOLLARS (US
$500,000.00), together with interest on the principal balance outstanding
hereunder, from (and including) the date hereof until (but not including) the
date of payment, at the interest rate specified below, in accordance with the
following terms and conditions:

 

 

1.

Stated Interest Rate. Except as provided in Section 2 below, the unpaid
principal balance from day to day outstanding hereunder shall bear interest at a
rate per annum equal to ten percent (10%) per annum (the “Stated Interest Rate”)
calculated on the basis of the actual days elapsed but computed as if each year
consisted of 360 days.

 

 

2.

Payments. All unpaid principal and any accrued but unpaid interest thereon and
all other amounts payable hereunder shall be due and payable on October 26,
2019.

   

 

3.

Interest Payments. Interest shall accrue at the Stated Interest Rate beginning
on the date hereof on the unpaid principal amount of this Note and shall be
payable to Payee quarterly in cash. Each such payment shall be made within 15
calendar days from the end of the applicable calendar quarter.

 

 

4.

Prepayment. Maker may prepay all or any portion of the interest and the unpaid
principal balance of this Note at any time, or from time to time; however, Payee
shall receive minimum interest equivalent to one year at the Stated Interest
Rate calculated using the principal balance as of the origination date. Maker
shall prepay the unpaid principal balance in full within thirty days of the date
at which Maker is in possession of the full amount of such prepayment in excess
of any amounts reasonably anticipated to be necessary to operate Maker’s
business over the succeeding six-month period.

 

 

5.

Application and Place of payments. Payments received by Payee with respect to
the indebtedness evidenced hereby shall be applied in such order and manner as
Payee in its sole and absolute discretion may elect. Payments hereunder shall be
made at the address for Payee first set forth above or at such other address as
Pay e may specify to Maker in writing.

 

 

6.

Events of Default; Acceleration. The occurrence of any one or more of the
following events shall constitute an “Event of Default” hereunder, and upon such
Event of Default, the entire principal balance outstanding hereunder, together
with all accrued interest and other amounts payable hereunder, at the election
of Payee, shall become immediately due and payable, without any notice to Maker,
provided that in the case of any of the Events of Default in paragraphs (b), (c)
or (d) below, the remainder of the debt evidenced hereby shall automatically
become due and payable, without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by Maker:

 

 

a.

Nonpayment of principal, interest, or other amounts when the same shall become
due and payable hereunder, and Maker does not cure such failure to pay within
three days after the date such payment is due; or

 

b.

The failure of Maker to comply with any provision of this Note; or

 

c.

The dissolution, winding-up liquidation or termination of the existence of Maker
or the sale or disposition of substantially all of the assets of Maker’s
business; or

 

d.

The making by Maker of an assignment for the benefit of its creditors; or

 

e.

The appointment of a receiver for Maker or the involuntary filing against Maker,
which is not stayed or dismissed within 30 days of filing, or the voluntary
filing by Maker of a petition of bankruptcy.

 

 

7.

Contracted For Interest.

 

 

a.

Maker agrees to pay an effective contracted for rate of interest equal to the
rate of interest resulting from all interest payable as provided in this Note,
plus the additional rate of interest resulting from the Additional Sums. The
Additional Sums shall consist of all fees, charges, goods, things in action, or
any other sums or things of value (other than interest payables as provided in
this Note) paid or payable by Maker, pursuant to this Note, that may be deemed
to be interest for the purpose of any law of the state of Florida that may limit
the maximum amount of interest to be charged with respect to this lending
transaction. The Additional Sums shall be deemed to be interested for the
purposes of any such law only.

 

 

--------------------------------------------------------------------------------

 

 

 

b.

Maker understands and believes that this transaction complies with the usury
laws of the state of Florida; however, if any interest or other charges in
connection with this transaction are ever determined to exceed the maximum
amount permitted by law, then Maker agrees that (i) the amount of interest or
charges payable pursuant to this transaction shall be reduced to the maximum
amount permitted by law; and (ii) any excess amount previously collected from
Maker in connection with this transaction, which exceeded the maximum amount
permitted by law, will be credited against the principal balance then
outstanding hereunder. If the outstanding principal balance hereunder has been
paid in full, the excess amount paid will be refunded to Maker.

 

 

8.

Costs of Collection. Maker agrees to pay all costs of collection, including,
without limitation, attorney’s fees, whether or not suit is filed, and all costs
of suit and preparation for suit (whether at trial or appellate level), in the
event any payment of principal, interest, or other amount is not paid when
bankruptcy law (or any similar state or federal law) in connection with the
obligations evidenced hereby. In the event of any court proceeding, court costs
and attorneys’ fees shall be set by the court and not by the jury and shall be
included in any judgment obtained by Payee.

 

 

9.

No Waiver by Payee. Maker hereby waives presentment, protest, notice of
dishonor, and notice of acceleration of maturity. No failure to accelerate the
debt evidenced hereby by reason of default hereunder, acceptance of a past-due
installment, or other indulgence granted from time to time shall be construed as
a novation of this Note or as a waiver of such right of acceleration or of the
right of Payee thereafter to insist upon strict compliance with the terms of
this Note or to prevent the exercise of such right of acceleration or any other
right granted hereunder or by applicable law. No extension of the time for
payment of this Note shall operate to release, discharge, modify, change or
affect the original liability of Maker under this Note, either in whole or in
part, unless Payee agrees otherwise in writing. Maker agrees to continue to
remain bound for the payment of principal, interest, and all other sums due
under this Note notwithstanding any changes by way of release, surrender,
exchange, modification, substitution of, failure to perfect or maintain
perfection of any security for this Note. No delay or failure of Payee in
exercising any right hereunder shall affect such right, nor shall any single or
partial exercise of any right preclude further exercise thereof.

 

 

10.

Governing Law. This Note shall be construed in accordance with and governed by
the laws of the state of Florida without regard to the choice of the law rules
of the state of Florida.

 

 

11.

Times of Essence. Time is of the essence of this Note and each and every
provision hereof.

 

 

12.

Conflicts; Inconsistency. In the event of any conflict or inconsistency between
the provisions of this Note and the provisions of any one or more of the other
documents executed in connection with this transaction, the provisions of this
Note shall govern and control to the extent necessary to resolve such conflict
or inconsistency.

 

 

13.

Amendments. No amendment, modification, change, waiver, release, or discharge
hereof and hereunder shall be effective unless evidenced by an instrument in
writing and signed by the party against whom enforcement is sought.

 

 

14.

Severability. The invalidity of any provision of this Note or portion of a
provision shall not affect the validity of any other provision of this Note or
the remaining portion of a portion of the applicable provision.

 

 

15.

Binding Nature. The provisions of this Note shall be binding upon and inure to
the benefit of Maker and Payee and their respective heirs, personal
representatives, successors, and assigns, as applicable.

 

 

--------------------------------------------------------------------------------

 

 

 

16.

Notices. All notices, requests, demands, and other communications required or
permitted under this Note shall be in writing and shall be deemed to have been
duly given, made, and received when delivered against receipt, upon receipt
requested, addressed as set forth below:

 

                              If to Maker:

 

                              Zero Gravity Solutions, Inc.

                              190 NW Spanish River Blvd, Suite 101

                              Boca Raton, FL 33441

                             Attention: Harvey Kaye

 

 

                              If to Payee:

 

Rio Vista Investments, LLC

2200 Corporate Blvd., NW, Suite 400

Boca Raton, FL 33431

Attention: Amy Habie, Trustee

 

 

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this section for the giving of notice.

 

 

17.

Construction. Maker and Payee participated in the drafting of this Note, and
this document was reviewed by the respective legal counsel for Maker and Payee.
The normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be applied to the interpretation
of this Note. The language of this Note shall be construed as a whole according
to its fair meaning. The word “include(s)” No inference in favor of, or against,
Maker or Payee shall be drawn from the fact that one party has drafted any
portion hereof.

 

 

IN WITNESS WHEREOF, Maker has executed this Note as of the date first set forth
above.

 

  ZERO GRAVITY SOLUTIONS, INC.      
By:                                                                             
   
Its:                                                                            
     
Date:                                                                          
       

ACCEPTED:

   
By:                                                                             
   

Date:                                                                        

 

 